Citation Nr: 1310456	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  03-05 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine disability, claimed as secondary to service-connected right knee disability. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1986. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2002 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal. 

In May 2003, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed. 

In February 2004, December 2006, and September 2010 the Board remanded the case for further development.  In September 2012, the Board requested opinions from Veterans Health Administration (VHA) medical experts.  A VHA opinion was obtained in December 2012.  


FINDINGS OF FACT

The preponderance of the evidence reflects that the Veteran's lumbar spine disability did not have its clinical onset in service and is not otherwise related to active duty; arthritis of the lumbar spine was not exhibited within the first post service year, and the current lumbar spine disability is not due to or the result of service-connected right knee disability.  


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by military service, is not proximately due to or the result of service-connected right knee disability, and arthritis of the lumbar spine may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310 (2012). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2002 letter was sent prior to the July 2002 rating decision addressing the service connection claim for the lumbar spine.  Additional notice was sent in March 2004, September 2010 and June 2011.  These letters advised the Veteran of the evidence and information necessary to substantiate his service connection claims and increased ratings, as well as his and VA's respective responsibilities in obtaining such evidence and information.  An attachment to a March 2006 supplemental statement of the case (SSOC) advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  The claim was rejudicated by a SSOC in May 2012.

Further, VCAA notice error is not presumed to be prejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Neither the Veteran nor his representative has asserted any specific prejudice in any of the VCAA notice given.  The rating decision and the statement of the case (SOC) set forth detailed reasons and bases as to why the Veteran's claims were denied as well as the evidence that is needed to prove the claims.  Thus any error in the VCAA notice is shown to be harmless.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and private treatment records and Federal correctional facility treatment records have been obtained and considered.  The Board has reviewed the Veteran's Virtual VA claims file.  The appellant has not identified any additional, outstanding records necessary to decide this pending appeal.  

Additionally, the Veteran was afforded VA examinations in July 2011, January 2012 and March 2012 in order to adjudicate this claim.  Finally a VHA opinion was obtained in December 2012 to provide a clearer opinion as to the etiology of the claimed lumbar spine disorder.  The opinions from the VA examinations were based on an interview with the Veteran, a review of the record, and a full examination.  The VHA opinion was based on a review of all the pertinent information in the record, with examination shown not to be necessary to reconcile the conflicting evidence.  As such, the Board finds that the opinions proffered by the VA and VHA examiners are sufficient to decide the claims.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012). 

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, to include arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Additionally, under § 3.310(a) of VA regulations, service connection may be generally established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2012). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006 to reflect the state of the law in accordance with Allen.  The Veteran has the responsibility to establish a pre-aggravation baseline level of disability with medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b)  (2012); 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The findings as to the baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disability. § 3.310(b).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Veteran contends that service connection is warranted for disability of the lumbar spine as secondary to his service connected right knee disability.  Specifically he has alleged that walking with an altered gait due to the right knee disability has resulted in the current lumbar spine disability.  

Service treatment records reflect normal findings of the spine on entrance examination in July 1985, with the accompanying report of medical history negative for recurrent back pain, arthritis/rheumatism or bursitis or bone, joint or other deformity.  An October 1985 report of medical history was unchanged in regards to pertinent history regarding his back.  In November 1985 the Veteran was seen for complaints of low back pain after curling 45 pounds the previous day.  When he woke in the morning, he had some stiffness and pain along the right side of the low back.  He had no history of back problems, although he was an ex-wrestler.  He was active in no acute distress.  On examination he had a normal gait and removed his clothing without apparent discomfort.  His back examination was totally within normal limits, including deep tendon reflexes, straight leg raise, range of motion and leg strengths.  He was assessed with a muscle strain and prescribed Ben Gay.  No subsequent findings regarding the back were reported in service.  He later injured his right knee playing basketball in March 1986, and received a Medical Board in April 1986 for right knee disability that included severe degenerative joint disease (DJD), medial meniscus tear, bucket handle causing locked joint and fibrous ankylosis of the right knee.  No findings pertaining to  the back were reported in the Medical Board examination. 

Post service records from 1987 to 1991 focused on right knee complaints with deformity and occasional locking/giving way and right leg atrophy noted in November 1991.  No findings regarding on the back are shown.  The VA examinations from October 1986 and June 1988 focused only the right knee, with no complaints or findings regarding the back.  

A February 1994 VA examination of the right knee revealed a flexion contracture, approximately 20 degrees with free unrestricted motion up to 95 degrees flexion.  A measurable atrophy of approximately 3.5 centimeters in the right thigh was compared to the left, and deformity of the left knee was shown.  Examination of the pelvis and spine revealed a slope to the right side due to the asymmetrical length caused by the flexion contracture to the right knee.  The pelvis sloped to the right obliquity.  X-rays showed advanced arthritic changes in the right knee considering the Veteran's age.  This would be considered moderate to severe.  The impression was moderate to severe degenerative changes in the right knee with residuals of advanced X-ray changes, flexion contractures and decreased mobility.  In addition there was evidence of pelvic obliquity consistent with the Veteran's complaints of musculoskeletal pain in the left lower trunk and pelvis area.  This was probably due to an adjustment due to alteration in his gait and pelvic obliquity secondary to the overall shortening of the right lower extremity from the flexion contracture.
VA records from 1996 to 1998 document knee complaints with no significant findings regarding the back.  

Federal correctional treatment records from 1998 document various complaints including continued knee pain, with the Veteran noted to be using a cane in August 1998 and reporting instability of the knee in November 1998.  In December 1998 chronic low back pain was reported.  VA records from 1999 included an April 1999 PM & R consult with the Veteran again noted to walk with a cane to take pressure off from the right knee.  Back symptoms included tender nodule papule in the left lower back around the S1-2 region, and moderately limited range of motion of the lumbosacral spine in all directions due to pain in the lower back.  He also had diminished deep tendon reflexes in both knees.  The impression was left lower back strain/sprain, status post right knee meniscus tear.  In June 1999 the Veteran was seen for chronic low back pain of 2 years duration.  X-rays from the same month showed mild degree of degenerative disease of the upper lumbar spine.  He had few tender nodules palpable in the lower back at L5-S1 bilaterally, and range of motion of the lumbosacral spine was limited in all directions due to lower back muscle spasm and pain.  The impression was multiple myofasciitic pain syndrome, lower back at the L5-S1 level, upper lumbar degenerative disease shown by X-ray and history of severe instability of the knee, which was described to involve the left knee.  

From May 1999 to August 1999 the Veteran was in a substance abuse program, with some pertinent findings regarding the current claim shown.  Records from July 1999 revealed complaints of lumbosacral pain and chondromalacia of both knees, with history of right knee injury and left hip and lumbosacral pain secondary to right knee injury.  Review of systems included osteoarthritis of the right knee and also some lumbosacral strain with some pain in the left hip.  Examination of the back showed some tenderness with straight leg raise on 45 degrees although the back was symmetrical without deformity.  There was muscle wasting of the right thigh noted with another note from the same month describing 7 centimeters of the right thigh compared to the left thigh of 20 centimeters.  

An August 1999 discharge summary from a VA substance abuse treatment program included findings of the Veteran using a cane due to knee problems.  He complained of low back on both sides while in the program.  X-ray showed mild degenerative disease of the upper lumbar spine in June 1999.  He had some range of motion problem in the lumbosacral spine in all directions with spasms and pain.  He had no focal neurological deficits.  The impression was multiple myofascial pain syndrome of the lower back around L5-S1 and upper lumbar degenerative disease shown by X-ray.  Also in August 1999 he requested physical therapy for his back and right leg.  A history of old basketball injury and subsequent right knee surgery with resulting right knee atrophy was given.  An August 1999 CT scan of the lumbar spine diagnosed mild annual disk bulging at L5-S1 with no definite focal disk herniation or pathological spinal stenosis.  Other records from August 1999 documented a diagnosis of DDD of L5-S1 with bulging disc and chondromalacia of both knees.  

VA treatment records from 2000 to 2001 primarily address other issues, but include a November 2000 orthopedic record for pain in the right knee, which he claimed was affecting the left side of the body, including the left leg (knee and hip) and was putting extra stress on the back muscles.  X-rays of the back did not show any bony changes but he had some DDD with mild bulges at the multiple disc levels.  A CT showed similar changes.  Findings of chronic low back pain and DJD in the back were documented in February 2001.  Records from the same month document complaints of lumbosacral strain and left hip pain, with findings on examination of some tenderness with straight leg raise on the left at 45 degrees.  His back was symmetrical without deformity.  The right thigh muscle wasting and tenderness was noted.  A March 2001 domiciliary intake record revealed the Veteran to have worked at the Post Office and he reported having been physically assaulted at this job.  

A July 2001 private orthopedic evaluation from Dr. Z noted the Veteran to be having pain in the right knee since 1986, after injuring it playing basketball.  He was noted to have apparently torn the ligaments in the right knee, with the rest of the examination addressing right knee findings that included walking with a limp, a 20-30 degree flexion deformity and thigh atrophy on the right.  X-ray of the right knee showed severe degenerative changes.  The diagnosis was right knee degenerative arthritis, severe and internal derangement.  The doctor recommended a knee brace with staves.  The doctor commented that the Veteran was walking with a limp which is affecting his back.  The impression included in pertinent part, back pain.  Again the way the Veteran was walking with the help of a cane as a result of the affected limb on the right was causing increased problems.  

The report of a May 2002 VA joints and back examination noted the history of the Veteran's inservice right knee injury, with current constant severe right knee pain, and a history of using a brace on that knee at all times except when sleeping.  It did give out and he had some weakness of the right thigh muscle.  Regarding the back he complained of low back pain beginning approximately in 1997, with a diagnosis of degenerative disc disease (DDD) involving the L5-S1 discs.  He had pain which increased with standing, bending and prolonged sitting.  He was noted to sometimes use a cane to assist ambulation.  Physical examination revealed the right knee had diminished range of motion, accompanied by crepitance and popping, and abnormal joint laxity.  

Examination of the spine showed tenderness in the lower lumbar spine without spasm or fixed postural abnormality.  He had limited flexion to 60 degrees, extension to 20 degrees and left and right lateral flexion to 10 degrees.  The examiner diagnosed minimal DDD at L3-4 and spondylosis at L5-S1.  The examiner opined that the back disability was unrelated to the service connected knee disability (which was diagnosed as severe degenerative arthritis of the right knee with diminished range of motion and joint instability).  The examiner did not feel that the stress of ambulating on the right leg has significantly contributed to the degenerative changes in the back.  

The Veteran's May 2003 hearing revealed the Veteran to describe limping after a knee injury in 1985, although he initially described the limping resulting from a left knee, rather than right knee disability.  He described walking "lopsided" and expressed his belief that his abnormal gait caused his current back problems.  He described the back problems beginning in 1999.  He confirmed working for the Postal Service after service with duties that included heavy lifting.  He described receiving medical treatment for his back and knee disability and said that treating doctors attributed the back disability to the abnormal gait stemming from the right knee disorder.  

VA records from 2005 documented treatment that included physical therapy and pain management for ongoing back pain as well as knee pain.  In May 2005, the Veteran stated that the ongoing pain was from the injury to his right knee, with back and hip pain resulting from abnormal walking.  He ambulated with a cane.  A July 2005 record, which addressed knee pain and chronic back pain, revealed a severe limp, 4/5 quads on the symptomatic side and positive apprehension and inhibition tests of the knee.  However he had equal leg lengths.  No opinion was given as to the effect of the diagnosed right knee osteoarthritis and the back.    

A January 2006 VA orthopedic consult noted the Veteran's report of an injury in 1986 twisting his right knee playing basketball with subsequent meniscectomy but no improvement post surgery.  Over the past 4-5 years he noted left knee, bilateral hip pathology and low back discomfort.  He did not recall any specific incident.  He was seen by previous VA orthopedists in which he was educated that due to a severe right knee deformity, this led to an antalgic limp which now had affected his left knee and bilateral hips along with his low back.  He was noted to work in janitorial work.  Examination of the right knee revealed an obvious varous deformity standing, and limited patellar tracking due to osteoarthritis deformity.  Straight leg raise produced significant low back discomfort at approximately 30 degrees bilaterally.  He had significant muscle atrophy of the quads and calf musculature on the right.  His back range of motion was slightly affected with flexion to 70 degrees and extension and rotation in both degrees to 10 degrees.  The impression was that the Veteran walked with a significant right antalgic limp which most likely affected his bilateral hips and low back.  He was educated to continue to use a cane and to do physical therapy.  

The Veteran submitted articles describing various types of neck and back pathologies and symptoms, none of which directly pertained to this current appeal. 

The report of a July 2011 VA examination noted the Veteran to report that his current back disability began about 5 to 10 years ago.  Throughout the examination, the examiner mistakenly described the service connected knee disorder as involving the left knee, rather than the right.  A history of favoring his left knee was reported.  The Veteran felt that this may have caused his back pain.  He was noted to have used a cane daily since 1986.  The pain was located across the lumbosacral area and did not radiate.  Physical examination revealed 90 degrees flexion, and 30 degrees for the remainder of all motions.  There was no objective evidence of pain on motion, and no additional limitation after 3 repetitions.  He had no objective evidence of painful motion, spasm, weakness or tenderness.  His musculature was normal and symmetrical, but did have vertebral and paravertebral tenderness.  Neurological examination was unremarkable.  Diagnostic studies yielded an impression of normal lumbar spine.  The diagnosis was lumbar back strain.  The examiner opined that this disability was at least as likely as not caused by the Veteran's service connected left knee disability.  The rationale was that given the Veteran's history of favoring his left knee and resultant abnormal biomechanics makes his lumbar back strain at least as likely as not caused by his left knee disability.  

Private chiropractic records from 2012 showed the Veteran had physical therapy for back pain.  The Veteran filled out a form in January 2012 saying the back pain began in 1999 from an abnormal gait due to the right knee injury.  He further submitted written contentions that described his limping with the right leg being unable to fully extend and the right leg being smaller than the left.  He said the way he walks caused pain in the lower back.  A January 2012 X-ray of the lumbar spine showed pelvic and sacral unleveling low on the right with a listing convexity of the lumbar spine to the right.  The S1 and hip joints appeared unremarkable.  There was no evidence of acute abnormality.  

Additional records from the electronic folder included a January 2012 MRI of the lumbar spine yielding an impression of mild degenerative facet arthropathy at L4-5, disc dessication at L5-S1 and otherwise unremarkable MRI.  

In January 2012 there was a VA medical opinion obtained for the purposes of reconciling an opinion with those from July 2001, May 2002 and January 2006.  The claims file was reviewed.  The examiner provided an opinion that the claimed lumbar spine disability is at least as likely as not proximately due to or the result of the Veteran's service connected disability.  The rationale included the findings from the May 2002 VA examination documenting the examiner's statement in which the examiner did not feel that the stress of ambulating on the right leg has significantly contributed to the degenerative changes in the back.  The July 2001 examination was noted to document the Veteran as walking with a limp which was affecting his back, and also pointed out that the way he was walking with a cane, and as a result of the affected limb on the right, he has been having an increasing problem.  The January 2006 examination was also noted to report the Veteran as walking with a significant right antalgic limp which most likely has affected his back.  Finally the examiner noted that radiological testing on July 2011 did not show degenerative changes in the back but given that the exam in May 2002 showed degenerative/arthritic changes in the lumbar spine, it is reasonable to opine that the Veteran's low back pain can be a result of osteoarthritis as well as muscle strain.  Muscle strain itself can result from arthritis or from biomechanical stressors from the Veteran's left knee disability.  

In March 2012 another VA medical opinion was obtained.  The examiner was requested to opine whether it was at least as likely whether the Veteran's service connected right knee disability caused or permanently increased the Veteran's lumbar back strain.  The claims file was reviewed.  The examiner opined that back disability was less likely than not proximately due to or the result of the Veteran's service connected right knee disability.  As part of the rationale, the examiner noted the medical history, with the June 1999 VA lumbar X-ray showing mild lumbar DDD and lumbar CT showing mild annular and disc bulging at L5-S1 in August 1999.  The July 2011 VA X-ray was noted to have shown normal lumbar spine.  The examiner pointed out that if changes in the lumbar spine are mild, sometimes these changes may not always be seen on X-ray and can be better seen on CT scan.  The examiner stated that DDD and DJD commonly occur as a part of the normal aging process, i.e. the daily wear and tear on the body.  

The examiner noted that an October 2005 treatment note described the Veteran as having a variety of construction work and work in a warehouse, and worked at the post office since 1993.  This history of heavy physical employment likely contributed to the development of his back strain and lumbar arthritis.  The examiner noted that this same October 2005 note also documented that he was a victim of trauma which can also contribute to back strain.  A note from February 2012 is noted to show an 18 millimeter right leg length deficiency, muscle atrophy and limited range of motion on extension.  This could also have contributed to the current lumbar back strain and lumbar arthritis.  Given that there are multiple possible causes of the Veteran's lumbar back strain, the examiner could not resolve the issue of what was the specific cause without resorting to mere speculation.  

Furthermore the examiner could not resolve the definitive cause of the lumbar arthritis without resorting to mere speculation.  The examiner went on to state that spinal arthritis is usually caused by a combination of factors including age over 30, work, smoking, genetics and congenital defects of joints, spine or leg abnormalities.  The examiner stated that he could not resolve as to exactly when the Veteran's lumbar curvature would have began or what was the definitive cause without mere speculation as there was no historical medical records done to examine this condition specifically.  The examiner did not provide a medical opinion as to the severity of the nonservice connected lumbar spine disability based on aggravation from the service connected right knee disability.  

The report of a December 2012 VHA opinion contained a statement from the medical expert examiner that based on a review of the documentation within the files provided, the examiner could not conclude that there is a 50 percent probability (or greater) that the Veteran's service connected knee disability caused or aggravated the lumbar spine disability.  The rationale was as follows.  While the Veteran has been shown to have DJD and DDD of the lumbar spine, these are extremely common conditions and might even be considered a rule rather than an exception with concerns of aging of the spine to one degree or another.  

Furthermore the presence of these radiographic findings often occurs without associated pain and disability.  On the other hand, back pain is noted to be a very prevalent problem, with or without such radiographic findings.  There is nothing in the records to convincingly suggest that whatever low back pain/back pain disability the Veteran is experiencing is even resultant from a pain generator directly concordant with these radiographic findings.  In addition the causal relationship between leg length discrepancy and lumbar pathology or pain is somewhat controversial in the literature.  To the extent that leg length discrepancy, also a common condition, is directly causal or contributory to lumbar pathology and associated disability is far from conclusive.  Viable alternative explanations for the causality of the lumbar spine related disability on an occupational and biopsychosocial basis are present in the Veteran's record.  

The examiner noted that the July 2011 VA examination upon which an opinion was based drawing a causal relationship between the knee and lumbar spine disability documented purely subjective complaints with no objective examination findings to support this conclusion.  The examiner would concur with the evaluator rendering an opinion in March 2012 that the potential contribution of the leg length discrepancy to the Veteran's lumbar spine related disability could not be resolved without resorting to speculation.  

The Veteran is competent to report what he actually experienced. 38 C.F.R. § 3.159(a)(2).  While there is documentation of a single episode of back pain assessed as a muscle strain in November 1985, the Veteran has not reported continued back problems since service and he failed to mention back problems when receiving treatment for the right knee in the post service treatment records from 1987 to 1991.  Subsequent records were silent for back complaints until 1998.  Thus the evidence reflects that the back pain treated one time in service was acute and transitory and resolved without residuals.  

Rather than alleging service connection on a direct basis, the Veteran has claimed that current lumbar spine disability is related to the service-connected right knee disability.  He is competent to claim that he had an altered gait over the years and that his back bothered him when walking.  However, he is not competent to make an association between the presence of chronic spinal disability and service-connected right knee disability; the cause of chronic spinal disability is not something readily observable by a layman.  

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri supra.  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases). 

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-(2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other. 

The Board finds that service connection for a lumbar spine disability on a direct basis, presumptive basis for arthritis and on the basis of secondary aggravation is not warranted.  In coming to this conclusion the Board relies on the totality of the evidence in file, including the VA examiner's opinion from the March 2012 VA examination and the VHA opinion of December 2012, which the Board finds to be the most probative pieces of evidence in the file.  The VHA examiner's opinion is accurate, fully articulate, and provides support for the conclusion that the Veteran's lumbar spine disability is not caused, aggravated or secondarily caused by his service-connected right knee disorder.  Nieves-Rodriguez, 22 Vet. App. at 304.  The examiner, who found the evidence did not support finding a 50 percent or greater probability that the service connected right knee disability caused or aggravated the lumbar spine disability, provided rationale for the opinion, explaining that the DJD and DDD of the lumbar spine are extremely common conditions, particularly in light of concerns of aging.  

Regarding the likelihood that lumbar spine disability was affected by the leg length discrepancy from the right knee disability, the examiner pointed out there was controversy in the medical literature as to the possibility of a causal relationship between leg length discrepancy and lumbar pathology or pain.  The examiner pointed to other viable alternative causes for the Veteran's current back disability were present in the record, including his occupational history.  The examiner indicated that it would be speculative at best to try and link the back disability to the Veteran's right knee disability that is shown to result in a leg length discrepancy.  To a lesser extent the Board also finds the opinion from the March 2012 VA examination to be probative to the extent that the examiner confirmed that DJD and DDD of the lumbar spine commonly occur as a part of normal aging.  Also the March 2012 examiner, while not resolving the question fully, pointed out other possible causes for the Veteran's lumbar spine disability besides the right knee disability.  

In regards to the conflicting evidence which includes favorable opinions issued in the July 2001 private orthopedic evaluation, January 2006 VA orthopedic consult, and the favorable opinions from the July 2011 and January 2012 VA examination reports, the Board finds these are less probative.  In regards to the opinions from July 2001 and January 2006, there is no actual back disability discussed, but rather "back pain" or "back problems" were discussed as being caused by an abnormal gait.  Additionally there was no discussion as to whether the back pain or problem said to be affected by his altered gait was a temporary exacerbation as opposed to a permanent worsening of pathology in the July 2001 and January 2006 records.  Findings from a February 1994 VA examination that addressed the altered gait and pelvic obliquity due to leg length shortening, did not specifically describe any back disability, but referenced left lower trunk and pelvic area pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282   (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32   (1998).  

The favorable leaning opinions from the VA examinations conducted in July 2011 and in January 2012 are shown to be problematic in terms of their probative value as they referenced the incorrect knee when addressing the question of whether the Veteran's current lumbar spine disability was caused or aggravated by his service connected knee disability.  Further, the rationale from the January 2012 VA examination appears to conflict with the favorable opinion itself, as the examiner suggested other possible causes for the lumbar spine disability from arthritis as well as muscle strain, indicating that arthritis alone could cause the muscle strain.  

A grant of service connection on a direct or presumptive basis is not warranted (nor is it claimed by this Veteran) because the evidence reflects that the Veteran's inservice back injury was acute and transitory and resolved without residuals.  There is no showing of arthritis of the lumbar spine having been manifested within the initial post service year, and the majority of the evidence shows the Veteran's disability started in the early 2000's, several decades after his service.  

As for secondary service connection, which is the Veteran's theory of the claim, as discussed above, the unfavorable evidence, showing that the Veteran's lumbar spine disability was more than likely the result of aging and other factors rather than caused or aggravated by the service connected right knee disorder, outweighs the favorable evidence.  

The evidence as a whole does not support service connection on a direct basis or on a secondary basis including aggravation by the service connected disorder.  

The Board has weighed the evidence and found that it is not in equipoise; the reasonable doubt rule is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Based on all of the evidence, the claim is denied. 


ORDER

Service connection for a lumbar spine disability is denied.




____________________________________________
Thomas J. Dannaher
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


